Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Joseph Donald Lee Greene appeals the district court’s order denying relief on his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Greene v. McGraw, No. CA-02-626-7 (W.D.Va. June 20, Aug. 16, Oct. 15 & Nov. 13, 2002). We deny Greene’s motion for leave to amend and to add a party. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.